—Judgment unanimously reversed on the law with costs, amended petition granted and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Upon the consent of the parties, we reverse the judgment of Supreme Court and grant the amended petition, thus annulling the fair hearing decision insofar as it affirmed the determination of the Oswego County Department *888of Social Services to reduce petitioner’s food stamps and vacating the notice that petitioner’s food stamps were reduced. We remit the matter to Supreme Court to determine costs and reasonable counsel fees. (Appeal from Judgment of Supreme Court, Oswego County, Hurlbutt, J. — CPLR art 78.) Present— Green, J. P., Pine, Scudder and Lawton, JJ.